Citation Nr: 1643686	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ankle disability, claimed as secondary to service-connected right knee disabilities. 

2.  Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected right knee disabilities.

3.  Entitlement to an increased rating in excess of 20 percent for hepatitis C for the period from September 26, 2013 to February 28, 2015. 

4.  Entitlement to service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an increased rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1977 to May 1981. 
 
These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, continued a 10 percent rating assigned to the service-connected left knee disability.  The Veteran appealed the 10 percent rating assigned to the left knee disability to the Board. 

This appeal also stems from January 2014 and December 2014 rating actions issued by the above RO.  By a January 2014 rating action, the RO, in part, reopened a previously denied claim for service connection for a right ankle disability, to include as secondary to service-connected right knee disabilities, and denied the underlying service connection claim on its merits.  By that rating action, the RO also denied service connection for degenerative changes of several toes of the right foot.  By a December 2014 rating action, the RO, in part, assigned a 20 percent rating to the service-connected hepatitis C, effective September 26, 2014---the date VA received the Veteran's claim for TDIU. The RO also denied entitlement to TDIU.  The Veteran appealed the RO's January 2014 and December 2014 rating actions to the Board. 

In a June 2015 statement to VA, the Veteran indicated that he was limiting his increased rating claim for hepatitis C to the period from September 26, 2014 to February 2015--the date he began to take the medication, Harvoni, for his hepatitis C.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in June 2015).  Thus, the Board has recharacterized the increased rating claim for hepatitis C to include the period one (1) year prior to receipt of the claim for TDIU, September 26, 2013, to February 28, 2015 to accurately reflect the Veteran's contention.  See 38 U.S.C.A. § 5110(b)(2) (West 2014) and 38 C.F.R. § 3.400(o)(2) (2015), the relevant temporal focus for increased rating claims is from one year immediately preceding the filing of the claim. 

In June 2015, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO on issues numbered one (1) through five (5) listed on the title page.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the hearing, the Veteran testified that he was limiting his claims for service connection for right ankle and right toe disabilities as secondary to the service-connected right knee disabilities.  (Transcript (T.) at page (pg.) 6).  Thus, the Board will limit its appellate review of the claims for service connection for these disabilities to a secondary theory of service connection in order to accurately reflect the Veteran's contentions. 

In the decision below, the Board will reopen the previously denied claim for service connection for a right ankle disability, claimed as secondary to service-connected  right knee disabilities and will remanded the underlying service connection claim, as well as the claims for service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to the service-connected right knee disabilities; entitlement to an increased disability rating in excess of 10 percent for a left knee disability, and entitlement to TDIU to the Agency of Originally Jurisdiction (AOJ).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a final and unappealed October 2006 rating action, the RO declined to reopen a previously denied claim for service connection for a right ankle disability, to include as secondary to service-connected right knee disabilities. 

2.  Evidence added to the record since the RO's final October 2006 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a right ankle disability (i.e., evidence suggesting an etiological relationship between his right ankle disability and service-connected right knee disabilities).

3.  For the period from September 26, 2013 to February 28, 2015, the Veteran's service-connected hepatitis C was manifested by daily fatigue and intermittent right quadrant pain but without evidence of minor weight loss and hepatomegaly, or; incapacitating episodes as defined by VA (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.


CONCLUSIONS OF LAW

1.  The October 2006 rating action, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right ankle disability, claimed as secondary to the service-connected right knee disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the final October 2006 rating action, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right ankle disability, claimed as secondary to service-connected right knee disabilities, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3.  For the period from September 26, 2013 to February 28, 2015, the criteria for an increased rating in excess of 20 percent for the Veteran's service-connected hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.112, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ankle disability, claimed as secondary to the service-connected right knee disabilities, the Board is granting in full that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for a right ankle disability, claimed as secondary to the service-connected right knee disabilities will be addressed in a future decision.

Concerning the claim for an increased rating in excess of 20 percent for hepatitis C for the period from September 26, 2013 to February 28, 2015, VA's duty to notify was satisfied by a September 2014 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate. 

Regarding VA's duty to assist the Veteran with his increased rating claim for hepatitis C, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service VA treatment records.  The Veteran underwent VA examinations to determine the nature and extent of his hepatitis C for the prescribed period on appeal (i.e., September 26, 2013 to February 28, 2015) in September 2014 and February 2015.  Copies of these VA examination reports are of record.  There is no indication that the VA examinations were inadequate for rating purposes.  The examination reports provide sufficient information to determine the appropriate evaluation for the Veteran's hepatitis C under the VA rating schedule for the prescribed period on appeal. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Veteran's hearing, the Veterans Law Judge outlined the increased rating issue for hepatitis C and suggested that any evidence tending to show that it had worsened in severity would be helpful in establishing the claim.  

For the foregoing reasons, the Board finds that the duties to notify and assist have been met with respect to the new and material evidence and increased rating issues adjudicated herein. 

II. Legal Analysis

a. New and Material Evidence to Reopen Claim-Right Ankle Disability

The Veteran seeks, in part, to reopen a previously denied claim for service connection for a right ankle disability, claimed as secondary to the service-connected right knee disabilities.  By an October 2006 rating action, the RO declined to reopen a previously denied claim for service connection for a right ankle disability, to include as secondary to the service-connected right knee disabilities. (The Board had previously denied a claim for service connection for a right ankle disability, to include as secondary to the service-connected right knee disabilities in an August 2005 decision).  The RO declined to reopen the previously denied claim for service connection for a right ankle disability based, in part, on the fact that there was no post-service evidence showing that the Veteran currently (then) had a right ankle disability that had been caused or aggravated by the service-connected right knee disabilities.  The Veteran was informed of the RO's rating decision in November 2006.  The Veteran did not submit a Notice of Disagreement with that decision.  There was also no relevant evidence added to the record during the applicable one year appeal period.  Thus, the RO's October 2006 rating action became final.  38 U.S.C.A. § 7105. 

The Board finds that new and material evidence has been received and the claim for service connection for a right ankle disability, claimed as secondary to the service-connected right knee disabilities, is reopened.

VA received the Veteran's petition to reopen his previously denied claim for service connection a right ankle disability, claimed as secondary to the service-connected right knee disabilities, in late July 2013.  (See VA Form 21-526(b), Veteran's Supplemental Claim, received by the RO in late July 2013). 

Evidence received since the RO's final rating decision includes, in part, a September 2014 VA treatment report reflecting that the Veteran had complained of right ankle/calf pain that had been present since his right knee surgery in 1980 after he was ejected from a motor vehicle and landed on his right knee.  After an evaluation of the right ankle, the examining VA physical therapist (PT) entered an assessment of longstanding trauma to the right lower extremity (RLE) after accident and surgery in the 1980's.  The VA PT maintained that the signs, symptoms and x-ray imaging suggested arthritic changes to the [right] ankle (with tendinopathy per imaging) and [right] knee, and that the Veteran appeared to have significant altered neurodynamics and nerve irritation, including fibular nerve contributing to functional deficits.  (See September 2014 treatment report, associated with reports, dated from October 2014 to May 2016, labeled as "CAPRI" and received into the VBMS electronic record on May 25, 2016.) 

The September 2014 VA treatment report is new because it was not of record at the time of the RO's final October 2006 rating action.  It is also material because it relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran had sustained significant trauma to the right lower extremity during the 1980 in-service motor vehicle accident, to include the ankle and knee that caused significant altered neurodynamic and nerve irritation.  The Board finds that when taking the September 2014 report in the light most favorable to the Veteran, it suggests a possible cause and effect relationship between the right ankle and knee.  Thus, the Board finds the September 2014 VA treatment report material because it fulfills an element that was not record at the time of the RO's October 2006 rating action, namely suggesting a possible relationship between the Veteran's right ankle and service-connected right knee disabilities. 

Therefore, new and material evidence has been received and the claim for service connection for a right ankle disability, to include as secondary to the service-connected right knee disabilities, is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

b. Increased Rating Claim-Hepatitis C

The Veteran seeks an increased rating in excess of 20 percent for hepatitis C for the period from September 26, 2013 to February 28, 2015.  After a brief discussion of the laws and regulations governing increased rating claims and hepatitis C, the Board will analyze the merits of the claim. 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating,  38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim, such as the instant claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as noted in the Introduction, the Veteran specifically limited his increased rating claim for hepatitis C to the period prior to February 2015.  Thus, as VA received his claim on September 26, 2014, the proper temporal period for evaluating the claim will be one year from the date of claim, September 26, 2013, to February 28, 2015.  See 38 U.S.C.A. § 5110(b)(2) (West 2014) and 38 C.F.R. § 3.400(o)(2) (2015), the relevant temporal focus for increased rating claims is from one year immediately preceding the filing of the claim. 

With regard to the Veteran's request for a higher schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 
For the period from September 26, 2013 to February 28, 2015, the Veteran's hepatitis C has been assigned a 20 percent rating under Diagnostic Code 7354.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under this code, a 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id. 

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id. 

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id. 

The highest rating of 100 percent is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354. 

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2015).  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

As noted, the Veteran is currently receiving a 20 percent rating for hepatitis C under Diagnostic Code 7354, which contemplates his complaints of fatigue, malaise, anorexia, nausea, vomiting and pain.  Thus, he cannot receive a compensable rating for those same symptoms under Diagnostic Code 7312 for cirrhosis of the liver as this would result in pyramiding.  See 38 C.F.R. § 4.14 (2015).

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 20 percent for the service-connected hepatitis C for the period from September 26, 2013 to February 28, 2015.  While VA examination reports, dated in September 2014 and February 2015, show that the Veteran's hepatitis C was manifested by daily fatigue and intermittent quadrant pain (February 2015), these same examination reports are devoid of any evidence of anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes (as defined by VA) with such symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least four (4) weeks, but less than six (6) weeks, during the previous 12-month period--criteria that are required for a 40 percent rating under Diagnostic Code 7354.  In fact, during the hearing before the undersigned, the Veteran testified while he had experienced episodes of fatigue that had caused him to lie down, he had not had any incapacitating episodes as defined by VA. (T. at pages (pgs.) 15-16).  Accordingly, the Board finds that the preponderance of the evidence of record is against an increased rating in excess of 20 percent for the service-connected hepatitis C for the period from September 26, 2013 to February 28, 2015.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the claimed symptoms and higher schedular ratings are available for greater levels of disability.  The rating schedule is adequate and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to hepatitis C, the Veteran is service-connected for right knee instability due to medial and anterior collateral ligament damage; residuals of a compression fracture of T9, T10, T11 and T12 with degenerative joint disease; residuals of right knee injury with degenerative arthritis; traumatic left knee injury with chronic strain and early degenerative changes; constant tinnitus; and bilateral hearing loss.  During the course of the appeal, the evidence does not demonstrate any service-connected symptoms that have not been attributed to a specific service-connected disorder.  The Veteran has not identified any combined effects of his service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As noted in the Introduction, the issue of entitlement to TDIU will be addressed in the remand following the Order below. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability, to include as secondary to the service-connected right knee disabilities, is reopened, subject to the further development of this claim in the remand below.

An increased rating in excess of 20 percent for hepatitis C for the period from September 26, 2013 to February 28, 2015 is denied. 


REMAND

As decided herein, the Veteran's service connection claim for a right ankle disability, claimed as secondary to his service-connected right knee disabilities, has been reopened.  VA must now proceed to evaluate the merits of this claim, as well as the issues of entitlement to service connection for degenerative changes of multiple toes of the right foot, claimed as secondary to service-connected right knee disabilities; entitlement to an increased rating in excess of 10 percent for the service-connected left knee disability; and, entitlement to TDIU.  The Board finds that prior to further appellate review of these claims, additional substantive development is necessary; specifically, to schedule the Veteran for VA examinations to determine the etiology of his right ankle disability and degenerative changes of the toes of the right foot; determine the current severity of his service-connected left knee disability; and, to determine the impact of his service-connected disabilities on his ability to maintain and secure employment.  The Board will discuss each reason for remand below.

i. Right Ankle and Right Foot/Toe Disabilities

The Veteran seeks service connection for a right ankle disability and degenerative changes of multiple toes of the right foot.  He specifically maintains that these disabilities are secondary to problems caused by his service-connected right knee disabilities (i.e., right knee instability due to medial and anterior collateral ligament damage and residuals of right knee injury with degenerative arthritis).  

The post-service evidence of record includes VA physicians' opinions, dated in August and September 2013, that address the etiological relationship between the Veteran's right ankle and right toe disabilities and the service-connected right knee disabilities.  After physical evaluations of the right ankle and right foot and review of a May 2013 VA treatment report, which included a notation that the Veteran ambulated with a mild antalgic gait, the VA physicians opined that it was less likely as not that the Veteran's foot condition was caused or aggravated by the service-connected right knee conditions.  The September 2013 VA physician reasoned that there was no medical evidence that the Veteran had a chronic, ongoing and significant (italics added for emphasis) antalgic gait affecting the right foot or ankle as a result of his right knee conditions.  (See August and September 2013 VA Knee/Lower Leg examination reports).  

In contrast to the above-cited VA examination reports is a September 2014 VA PT's assessment, which was provided after the Veteran gave a history of having had right ankle/calf pain since he had injured his right knee in an in-service motor vehicle accident, that the Veteran had sustained significant trauma to the right lower extremity during the 1980 in-service motor vehicle accident, to include the ankle and knee that had caused significant altered neurodynamic and nerve irritation.  The Board finds that when taking the September 2014 report in the light most favorable to the Veteran, the VA PT suggested a possible cause and effect relationship between the Veteran's right ankle and knee.  Thus, in view of the conflicting VA opinions, the Veteran should be afforded a comprehensive VA examination and medical opinion as to whether his right ankle and degenerative changes of multiple toes of the right foot have been caused or permanently worsened beyond normal progression (aggravated) by the service-connected right knee disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2015).

ii. Left Knee Disability

The Veteran seeks an increased disability rating in excess of 10 percent for his left knee disability.  

The Board finds that prior to further appellate review of the claim, additional substantive development is necessary.  Specifically, the AOJ must schedule the Veteran for a VA joints examination that is consistent with the Court's recent holding in Corriera v. McDonald, No. 13-328, 2016 WL 3591858 (Vet. App. July 5, 2016).  

In Corriera, the Court found that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the Court held "that the final sentence of 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id. at 9 n.8.  

Here, VA previously examined the Veteran's left knee in February 2010; March 2011; December 2014; and, May 2016.  (See VA Orthopedic examination reports, dated in February 2010 and March 2011, and Knee/Lower Leg Disability Benefits Questionnaire (DBQ) reports, dated in December 2014 and May 2016)).  These reports do not comply with the requirements of Corriera because they do not contain joint testing on both active and passive motion, weigh-bearing and non weight-bearing.  These reports did include range of motion measurements of the right knee joint.  Thus, the Board finds that a remand is required to have the Veteran scheduled for VA examinations of his left knee that comply with the requirements in Corriera.  

iii. TDIU

The Veteran seeks entitlement to TDIU.  He contends that his service-connected disabilities, notably his bilateral knee disabilities; thoracic spine disability; and hepatitis C, preclude him from maintaining substantially gainful employment.  The Veteran maintains that he last worked part-time as a bus driver in February 2012, and that he retired for safety concerns as a result of fatigue caused by his hepatitis C.  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received by VA in November 2014 and T. at pgs. 17-20.)  

At the close of examinations of the knees in December 2014 and May 2016, the examining VA clinicians opined that the Veteran should not work in any occupation that required prolonged standing and walking during an eight (8) hour work shift and the disorders limit his ability for extended walking or standing, respectively.  (See December 2014 and May 2016 VA Knee/Lower Leg DBQ reports, respectively).  At the close of a January 2015 Liver/Hepatitis DBQ, which disclosed that the Veteran suffered from daily fatigue and intermittent right quadrant pain as a result of his hepatitis C, the VA examiner concluded that it was unknown if his liver condition had impacted his inability to work.  (See January 2015 VA Liver/Hepatitis DBQ).  The Board finds the January 2015 VA examiner's opinion inadequate to make a determination on the claim of entitlement to TDIU because it does not include any supporting rationale, as argued by the Veteran's representative during the hearing before the undersigned.  In view of the January 2015 VA examiner's inconclusive opinion and as the Veteran has testified that he retired from his previous employment as a bus driver secondary to daily fatigue caused by his hepatitis C, the Board finds that further development is required to determine the Veteran's entitlement to TDIU, as outlined in the indented paragraphs below. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for VA examinations by appropriate specialists to determine the nature, extent, and etiology of any current right ankle disability and degenerative changes of multiple toes of the right foot. The Veteran's VBMS and Virtual VA electronic records, including a copy of this remand, must be made available to the examiners for review in connection with their respective examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the electronic record.  The examiners are requested to respond to the following questions as they relate to their particular disability: 

Is it as least as likely as not that the Veteran's right ankle disability and degenerative changes of multiple toes of the right foot are due to or have been aggravated (permanently worsened beyond natural progression) by the service-connected right knee disabilities?  If aggravation is found, the respective examiner shall opine, if possible, as to (a) the baseline level of the right ankle disability and/or degenerative changes of multiple toes of the right foot prior to the aggravation by the service-connected right knee disabilities and (b) the current level of each disability.

In responding to the forgoing questions, the examiners shall discuss a May 2013 VA treatment report reflecting that the Veteran had a mild antalgic gait; August and September 2013 VA physicians' opinions that the right ankle and right foot disabilities were not caused or aggravated by the service-connected right knee disabilities because there was no medical evidence that the Veteran had a chronic, ongoing and significant (italics added for emphasis) antalgic gait affecting the right foot or right ankle as a result of his right knee conditions; and, a September 2014 VA treatment report containing a PT's assessment that the Veteran had sustained significant trauma to the right lower extremity during the 1980 in-service motor vehicle accident, to include the [right] ankle and [right] knee that had significant altered neurodynamic and nerve irritation. 

The examiners must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiners consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If any examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a new VA examination to determine the current severity of his left knee disability.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left knee, active motion, passive motion, weight-bearing and non weight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of left knee motions:

What is the extent of any additional limitation of any left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  

The examiner should note the degree of severity of any instability or subluxation of the left knee; determine if the left knee locks and if so the frequency of the locking; and note the presence of any effusion into the left knee joint.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

4.  Afford the Veteran an examination to obtain comments on functional impairment caused solely by the service-connected disabilities, relative to whether the service-connected disabilities would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.  Age and nonservice-connected disabilities should not be considered or discussed.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment notwithstanding his service connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

5.  After the above development has been accomplished, readjudicate the claims.  The AOJ's readjudication of the Veteran's increased rating claim for a left knee disability should include the consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).

If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative that considers all additional relevant evidence received since issuance of a May 2016 SSOC.  The appeal should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


